DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 29, 2022. 

Status of Claims
Claim 10 has been amended. Claims 1-5 and 15-20 have been cancelled. No new claim has been added. Claims 1-20 are pending. Claims 6-14 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 08/29/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claim 10 thereto are withdrawn accordingly.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/29/2022 have been fully considered. Applicant argues that the claim 1 as amended and its dependent claims, are not anticipated by or prima facie obvious over cited prior art(s), McCarthy et al. (US 2013/0281753 A1).  
(a) Applicant argues that: It is not obvious to substitute phosphonic acids for phosphoric acids in the methods of McCarthy. McCarthy discloses a "laundry list" of phosphorus compounds that may be used in its methods. Specifically, McCarthy discloses that the phosphorus compound can be selected from "phosphonic, phosphinous, phosphorus, and phosphoric acids, salts and esters of such acids, phosphorous halides, and the like, as well as combinations thereof." Within this list of potential phosphorus compounds, McCarthy makes a vague and general reference to phosphonic acids-the only mention of phosphonic acids in McCarthy's entire disclosure-but offers no teaching that would have motivated a person of ordinary skill in the art to select a phosphonic acid over the other potential phosphorus compounds listed. More specifically, there is nothing in McCarthy to indicate that phosphonic acids are particularly effective phosphorus compounds for zeolite modification compared to the other phosphorus compounds disclosed therein. In addition, applicants argue that phosphonic acids have important advantages relative to phosphoric acids.  See Remarks, pages 7-10, filed 08/29/2022.
In response, the examiner respectfully disagrees.  
It is noted that McCarthy discloses an unbounded catalyst composition comprising a zeolite and phosphorus in an amount between about 0.01 wt % and about 3 wt % of the total catalyst composition (Abstract). McCarthy discloses suitable phosphorus compounds can
include, but are not limited to, phosphonic, phosphinous, phosphorus, and phosphoric acids, salts and esters of such acids, phosphorous halides, and the like, as well as combinations thereof (paragraph [0029]).  It is known in the art that the IUPAC name of phosphorous acid, an acid containing phosphorous and the chemical formula is H3PO3, is phosphonic acid. Because phosphonic and phosphorus acids are explicitly disclosed in the McCarthy reference, it is the examiner’s position that the claim of “phosphonic acid” is anticipated or obvious. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2131.03 I.

(b) Applicant argues that: McCarthy does not teach, explicitly or inherently, self-assembled monolayers of phosphonic acids. McCarthy's method for depositing phosphoric (not phosphonic) acid on a zeolite substrate is quite different from that disclosed by the present application. There are no inherent disclosures in McCarthy that would teach, suggest, or motivate the formation of a self-assembled monolayer of a phosphonic acid on a zeolite substrate, and the Examiner has not identified any explicit teachings, in McCarthy or any other prior art reference of record, that overcome this deficiency (nor could the Examiner do so, in view of the significant differences in chemical behavior between phosphonic acids and phosphoric acids described above).  See Remarks, pages 10-12, filed 08/29/2022.
In response, the examiner respectfully disagrees. It is noted that the claim 6 is about a product of a functionalized zeolite that is a phosphonic acid treated zeolite, not about a process of making the product of a functionalized zeolite that is a phosphonic acid treated zeolite. 
McCarthy discloses zeolite treated with phosphorus comprising: (a) A zeolite substrate comprising ZSM-5 (paragraph [0026]); and (b) A phosphorus added by spraying (i.e., a deposition) and/or impregnating the catalyst composition (and/or a precursor thereto) with a solution of a phosphorus compound comprising phosphonic acid (paragraph [0029]). 
Since (1) it known in the art that the phosphorous treated ZSM-5 zeolites have a surface structure of self-assembled monolayer of phosphorus containing acid as evidenced by Chu et al. (Identifying the effective phosphorous species over modified P-ZSM-5 zeolite: a theoretical study, 2018, Royal Society of Chemistry, Vol. 20, pp. 11702-11712, see the Scheme 1 in page 11703), and (2) McCarthy discloses the same zeolite substrate and the same method of depositing phosphonic acid on the zeolite surface as that recited in claim 1 and described in the instant specification, it is asserted, absent evidence to the contrary, that one would reasonably expect the zeolite substrate inherently formed the same as the zeolite substrate recited in claim 6. Specifically, it is asserted that the self-assembled monolayer of a phosphonic acid is formed on the zeolite surface.  See MPEP 2112.02.
It is the examiner’s position that applicants’ arguments/evidences had not been fully developed enough to overcome the rejection.  In view of the foregoing, when all of the applicants’ arguments/evidence are considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the previous rejections to claims 6-10 and 12-14 under 35 U.S.C. 103(a) are maintained. 

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2013/0281753 A1, hereinafter “McCarthy”).
In regard to claims 6 and 9, McCarthy discloses an unbounded catalyst composition comprising a zeolite and phosphorus in an amount between about 0.01 wt % and about 3 wt % of the total catalyst composition (Abstract). 
McCarthy discloses zeolite treated with phosphorus comprising:
	(a)) A zeolite substrate comprising ZSM-5 (paragraph [0026]); and
	(b)) A phosphorus added by spraying (i.e., a deposition) and/or impregnating the catalyst composition (and/or a precursor thereto) with a solution of a phosphorus compound comprising phosphonic acid (paragraph [0029]). 
McCarthy is silent regarding whether a self-assembled monolayer of a phosphonic acid formed on the zeolite surface.  However, McCarthy discloses the same zeolite substrate and the same method of depositing phosphonic acid on the zeolite surface as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the zeolite substrate inherently formed the same as the zeolite substrate recited in claim 6. Specifically, it is asserted that the self-assembled monolayer of a phosphonic acid is formed on the zeolite surface.  See MPEP 2112.02.

In regard to claim 7, McCarthy discloses an embodiment of calcination following by cooling of the zeolite (Fig. 1; Fig. 2; paragraphs [0029]; [0050]) which meets the recited “annealed”. 

In regard to claim 8, McCarthy discloses the catalyst prepared through extrudates (Fig. 1; Fig. 2; paragraphs [0021]-[0022]) which is reasonably interpreted to encompasses the form of pellet as recited. 

In regard to claims 10 and 14, McCarthy discloses suitable phosphorus compounds can include, but are not limited to, phosphonic, phosphinous, phosphorus, and phosphoric acids, salts and esters of such acids, phosphorous halides, and the like, as well as combinations thereof (paragraph [0029]).  Depending on the type of phosphorus compounds, the carbon number ranging from 1-18 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize zeolite substrate activity and the geometry of the zeolite substrate. 

In regard to claim 12, since McCarthy discloses the same zeolite substrate functionalized with phosphonic acid as that recited in claim 6, it is asserted, absent evidence to the contrary, that one would reasonably expect that the zeolite substrate functionalized with phosphonic acid as taught by McCarthy to function the same as the zeolite substrate functionalized with phosphonic acid recited in claim 6.  Specifically, it is asserted that one would reasonably expect the zeolite substrate functionalized with phosphonic acid of McCarthy would results in at least a portion of the monolayer is disposed on or within a pore of the zeolite substrate.  See MPEP 2112.01 and 2112.02. 

In regard to claim 13, since McCarthy discloses the same zeolite substrate functionalized with phosphonic acid as that recited in claim 6, it is asserted, absent evidence to the contrary, that one would reasonably expect that the zeolite substrate functionalized with phosphonic acid as taught by McCarthy to function the same as the zeolite substrate functionalized with phosphonic acid recited in claim 6.  Specifically, it is asserted that one would reasonably expect the zeolite substrate functionalized with phosphonic acid of McCarthy would results in (i) the functionalized zeolite has a propylene/propane ideal adsorption selectivity of at least about 45, and/or (ii) the functionalized zeolite has an ethane/propane ideal adsorption selectivity of at least about 44; and/or (iii) the functionalized zeolite has an ethane/n-butane ideal adsorption selectivity of at least about 13.  See MPEP 2112.01 and 2112.02. 

Claim Objections
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 11 into an independent claim 6 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claim 6.  The concept of a functionalized zeolite, comprising: 
a zeolite substrate; and
a self-assembled monolayer of a phosphonic acid, disposed on a surface of the zeolite substrate,
wherein the zeolite substrate comprises zeolite 5A and the phosphonic acid is methylphosphonic acid, is considered novel. 
The closest prior art which discloses that a zeolite treated with phosphorus comprising: (a) a zeolite substrate comprising ZSM-5; and (b) A phosphorus added by spraying (i.e., a deposition) and/or impregnating the catalyst composition (and/or a precursor thereto) with a solution of a phosphorus compound comprising phosphonic acid (McCarthy) does not teach or suggest that the zeolite substrate comprises zeolite 5A and the phosphonic acid is methylphosphonic acid. 
Other pertinent prior art, Cleve et al. (Enhanced hydrothermal stability of [Symbol font/0x67]-Al2O3 catalyst supports with alkyl phosphonate coatings, March 7, 2018, Langmuir, 34, 3619-3625), which discloses monolayers formed from organophosphonic acids that were employed to stabilize porous [Symbol font/0x67]-Al2O3, both as a single component and as a support for Pt nanoparticle catalysts does not provide any guidance which would lead one to select the zeolite substrate comprises zeolite 5A and the phosphonic acid is methylphosphonic acid in preparing a functionalized zeolite. 
Other pertinent prior art, Song et al. (Continuously adjustable, molecular-sieving “Gate” on 5A zeolite for distinguishing small organic molecules by size, 2015, Nature – Scientific Reports, 5:13981 | DOI: 10.1038/srep13981), which discloses zeolites/molecular sieves with uniform, molecular-sized pores for many adsorption based separation processes does not provide any guidance which would lead one to select the zeolite substrate comprises zeolite 5A and the phosphonic acid is methylphosphonic acid in preparing a functionalized zeolite. 
The combination of cited prior arts do not provide any guidance which would lead one to construct a functionalized zeolite, comprising: a zeolite substrate; and a self-assembled monolayer of a phosphonic acid, disposed on a surface of the zeolite substrate, wherein the zeolite substrate comprises zeolite 5A and the phosphonic acid is methylphosphonic acid. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772